*991OPINION.
MoRRis:
The question involved in this appeal is whether the Washington Porcelain Co. was affiliated with the Star and Frenchtown companies for the years 1920 and 1921. The five stockholders who owned all the stock of the Star and Frenchtown companies owned 92 4/10 per cent of the stock of the Washington Company. The Frenchtown and Washington companies were outgrowths of the Star Company. There was a centralized management, an interchanging of employees and materials between the three plants, all directed *992toward (be profitable operation of one business. In our opinion the Washington Company was affiliated with the Star and Frenchtown companies for the years in question. Appeal of Wright Cake Company , 2 B. T. A. 58; Appeal of American Cream of Tartar Company, 2 B. T. A. 847.

Order of redetermination will be entered on 10 days' notice, under Bule 50.